UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6337



In Re:   EDDIE THOMAS JACKSON,




                                                         Petitioner.


 On Petition for Writ of Mandamus. (CR-00-607; CA-02-4170-12-4)


Submitted:   March 12, 2004                 Decided:   April 6, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Thomas Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eddie Thomas Jackson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.       He seeks an order from this court

directing the district court to act.          Our review of the docket

sheet reveals that the district court recently denied his § 2255

motion.   See United States v. Jackson, Nos. CR-00-607, CA-02-4170-

12-4 (D.S.C. Mar. 4, 2004).       While we grant Jackson’s motion for

leave to proceed in forma pauperis, we deny the mandamus petition

as moot because the district court has recently decided the case.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -